Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D21-105
                 Lower Tribunal Nos. 13-123SP and 20-84AP
                            ________________


 Right Choice Medical & Rehab Corp. a/a/o Evelyn Martinez,
                                  Appellant,

                                     vs.

        Allstate Fire and Casualty Insurance Company,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte and Stephanie Silver, Judges.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellant.

     Shutts & Bowen, LLP, Daniel E. Nordby (Tallahassee) and Garrett A.
Tozier (Tampa), for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.